Citation Nr: 1705992	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 


FINDING OF FACT

The Veteran's tinnitus is not related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  Alternatively, for chronic diseases shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology. See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014) (holding that 38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)).  Chronicity is established if the veteran can demonstrate the existence of a chronic disease in service and current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Veteran testified at a May 2014 hearing before the Board that he was exposed to noise during service, which he claimed caused tinnitus that persists until today.  Specifically, he asserts that he was not a cook during service, but part of the transportation unit assigned as a truck driver.  He testified that while performing duties as a truck driver transporting troops, he was exposed to engine noise, as well as artillery shells, gunfire, and tank fire.  He further testified that he was not exposed to any noise post-service.  He also claimed that he sought treatment in service for tinnitus.  

Contrary to the Veteran's statements, his service treatment records do not contain any complaints, treatment, or diagnoses of tinnitus.  The Veteran's DD-214 indicates his military occupational specialty (MOS) was a clerk typist and a cook (eight weeks).  His personnel records confirm that he was a clerk typist and a cook's helper.  There is no indication that the Veteran was a truck driver during service and the Veteran has submitted no objective evidence to support to his assertions.  As such, the Board finds that the Veteran was not exposed to noise in service.  In fact, VA outpatient treatment record dated in May 2012 reveals that post-service, the Veteran was a retired truck driver.  

The only evidence of record finding a relationship between the Veteran's current tinnitus and his active duty service are the Veteran's own statements.  Though the Veteran's statements are competent evidence to attest to factual matters of which he has first-hand knowledge, such as exposure to loud noise during service and symptoms he experienced during or following service, in this case, the Veteran's claimed in-service noise exposure is in dispute.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Charles, 16 Vet. App. at 374.  The Board finds that the Veteran's statements as to noise exposure in service and post service are inconsistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). Further, as a lay person, has not been shown to have the medical education, training, or experience to be capable of making medical determinations regarding causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements as to causation are not competent evidence.  Id.  

Although the evidence of record demonstrates that tinnitus was diagnosed in July 2013 by a private provider, the probative evidence of record does not show that the Veteran's tinnitus is related to his military service.  His service treatment records are silent for any complaints, treatment, or diagnoses regarding tinnitus, including the separation examination of record.  Further, his service personnel records do not support his allegations of noise exposure in service.  While the Veteran has claimed that he experienced ongoing tinnitus ever since service, there is no evidence of treatment or diagnoses of tinnitus prior to July 2013, nearly 41 years after separation from military service, which weighs heavily against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, a VA outpatient treatment record dated in May 2012 reveals that post-service, the Veteran was a retired truck driver.  For these, reasons a VA examination is also not necessary.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Absent probative evidence demonstrating that the Veteran's tinnitus was due to his active duty service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


